Citation Nr: 0203903	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  01-07 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
residuals of a fracture of the left lower leg.

4.  Entitlement to a compensable disability rating for a scar 
on the right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1966 to March 1969.  
These matters come to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Des Moines.  In 
that rating decision the RO denied entitlement to service 
connection for hearing loss, tinnitus, an injury to the left 
eye, a left leg infection, a pulmonary disorder, and 
diverticulitis.  The RO also granted service connection for a 
scar on the right hand, and rated the disorder as non-
compensable.  The veteran submitted a notice of disagreement 
with the decisions made on those issues.  During a February 
2001 hearing, however, he withdrew his notice of disagreement 
pertaining to the denial of service connection for an injury 
to the left eye, a pulmonary disorder, and diverticulitis.  
He perfected an appeal of the remaining issues.

In a January 1970 rating decision the RO denied entitlement 
to service connection for the residuals of a fracture of the 
left lower tibia with intramedullary pins in place and a 
post-operative scar.  The veteran was notified of the January 
1970 decision and did not appeal, and that decision is final.  
38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 19.118, 19.153 
(1970).  The veteran again claimed entitlement to service 
connection for residuals of the fracture, which he described 
as a leg infection.  See Ashford v. Brown, 10 Vet. App. 120, 
123 (1997) (a new theory of etiology does not constitute a 
new claim).  In the December 2000 rating decision the RO 
denied service connection for the leg infection, without 
finding whether new and material evidence had been submitted 
to reopen the previously denied claim.  Regardless of the 
RO's disposition of the claim, the Board is without 
jurisdiction to consider the substantive merits of the claim 
in the absence of a finding that new and material evidence 
has been submitted.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  The Board finds, therefore, that the 
proper issue on appeal is whether new and material evidence 
has been submitted to reopen the previously denied claim.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and provided him VA examinations 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The bilateral hearing loss that was initially documented 
in August 1983 is not shown to be related to an in-service 
disease or injury.

3.  Chronic tinnitus was not shown during service; the 
tinnitus that was initially documented in April 1985 is not 
shown to be related to an in-service disease or injury.

4.  The RO denied entitlement to service connection for the 
residuals of a fracture of the left tibia in January 1970, 
and that decision became final in the absence of an appeal.

5.  The evidence submitted subsequent to the January 1970 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the residuals of the 
pre-existing left leg fracture increased in severity during 
service, and it must be considered in order to fairly decide 
the merits of the claim.

6.  The residuals of a fracture of the left lower leg with a 
post-operative scar existed prior to the veteran's enrollment 
in service, and the underlying disability did not undergo an 
increase in severity during service.

7.  The laceration on the right hand resulted in a barely 
discernible three-inch, superficial scar on the palmar 
surface; the scar is not poorly nourished with repeated 
ulceration, tender or painful on objective demonstration, or 
productive of any functional impairment.


CONCLUSIONS OF LAW

1.  Hearing loss and tinnitus were not incurred in or 
aggravated by active service, nor may a sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2001).

2.  The January 1970 decision in which the RO denied 
entitlement to service connection for the residuals of a 
fracture of the left lower leg with a post-operative scar is 
final, new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C. §§ 4005(c) (1964); 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 19.118, 19.153 (1970); 
38 C.F.R. § 3.156 (2001).

3.  The residuals of a fracture of the left lower leg with a 
post-operative scar were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).

4.  The criteria for a compensable disability rating for a 
scar on the right hand are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.31, 
4.118, Diagnostic Codes 7803, 7804, and 7805 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that on entering service in 
March 1966 the veteran was reported to have incurred a 
fracture of the lower left tibia and fibula with open 
reduction.  A current X-ray study showed the fractures were 
healed, with two metal screws in the tibia, good alignment, 
and no residual evidence of infection.  Examination also 
revealed a five-centimeter scar over the anterior tibia.  The 
veteran denied any symptomatology related to the fracture.  
In April 1966 the veteran complained of pain in the left ear.  

The veteran was hospitalized from March 21, 1967, to April 5, 
1967, for ulceration of the skin due to adherence of the soft 
tissue to the scar covering the tibia fracture site.  During 
that hospitalization, the veteran reported having no 
difficulties following healing of the fracture in 1963 until 
he recently bumped the scar area over the fracture site, 
causing the skin to break down.  Examination on admission 
revealed an adherent scar approximately one by two 
centimeters in size over the crest of the distal tibia.  The 
area was tender, and appeared to be healing.  One screw head 
was palpable beneath the skin.  An X-ray study disclosed a 
well healed fracture of the distal shaft of the tibia with 
two metallic screws in place.  There was no evidence of 
osteomyelitis or deformity.  The veteran was placed on 
limited activity and instructed to keep the area over the 
scar well padded and to abstain from wearing a boot.  The 
area had completely healed within several days, and was 
minimally tender to firm pressure.  The veteran was then 
discharged to duty.  

He was again treated for an open sore over the scar on the 
left lower tibia on one occasion in May 1967, at which time 
he reported having previously had osteomyelitis in the 
fracture site.  He incurred a laceration to the palm of the 
right hand in July 1967, which was sutured and dressed.  The 
wound became infected and was re-sutured later in July 1967.  

The veteran complained of pain in both ears and ringing in 
the left ear in August 1968.  The assessment was possible 
otitis media.  In November 1968 he complained of pain in the 
left foot of four days in duration, and reported a history of 
having had a compound fracture of the left leg.  Examination 
then revealed irritation on the back caused by his boot, and 
mild Achilles tendonitis.  His complaint of ear ache in 
January 1969 was attributed to an upper respiratory 
infection.  Examination on separation from service in March 
1969 showed no abnormalities pertaining to the ears or lower 
extremities, and his hearing acuity was normal based on the 
whispered voice test.  

In his December 1969 claim the veteran reported having 
fractured the left leg before entering service, and having 
re-injured the leg while in service.  Based on the evidence 
as discussed, the RO in the January 1970 rating decision 
denied service connection for the residuals of a fracture of 
the left lower tibia with intramedullary pins in place and a 
post-operative scar.  Service connection was denied on the 
basis that the disorder pre-existed service and was not shown 
to have increased in disability during service.

In an August 1983 report, Robert G. Smits, M.D., stated that 
the veteran had incurred a ruptured tympanic membrane in the 
right ear a few days previously when he was kicked in the ear 
while swimming.  Audiometric testing at that time revealed a 
bilateral high frequency sensorineural hearing loss that Dr. 
Smits found to be undoubtedly related to noise exposure.  The 
veteran also had a mild conductive hearing loss in the right 
ear due to the perforation.  Dr. Smits did not provide the 
puretone decibel thresholds on which he based his diagnosis.

During an April 1985 physical examination the veteran 
complained of ringing in the ears.

Treatment records from Ronald Shirk, M.D., indicate that in 
December 1986 the veteran had decreased hearing bilaterally.  
An audiogram was then requested, but the results of the 
testing, if it was performed, are not documented in the 
records.  In February 1995, the veteran was treated for a 
left earache, which was attributed to an upper respiratory 
infection.  

A cursory audiogram conducted by the Mercy Medical Clinic in 
July 1995 indicates that the puretone thresholds in the right 
ear were at 25 decibels or less at 500, 1000, 2000, and 4000 
Hertz.  The puretone thresholds in the left ear were at 
25 decibels or less at 500-2000 Hertz, and the veteran had a 
severe hearing loss in the left ear at 4000 Hertz.
In a December 1998 report, William Koenig, M.D., documented 
the results of a physical examination that was performed as 
the result of an on-the-job injury to the veteran's low back.  
In that evaluation, Dr. Koenig determined that the veteran's 
use of his hands was unrestricted in terms of simple 
grasping, firm grasping, and fine manipulation.

The RO provided the veteran VA medical, otolaryngology, and 
audiometric examinations in September and October 2000.  The 
medical examiner noted that the veteran had incurred a 
fracture of the left tibia in childhood, and that he had 
experienced pain and soreness in the area of the scar during 
service due to the boots he wore, but that he had experienced 
no further problems since then.  The only residual of the 
fracture was sensitivity in the area of the scar.  
Examination of the left tibia revealed a thin, ovoid scar 
over the anterior lower third of the tibia that was 
approximately one inch by one and a half inches in diameter.  
The scar covered a slight deformity of the healed fracture 
and was slightly tender.  The examiner found that the 
fracture and resulting scar had existed prior to the 
veteran's entrance on active duty, and had not been 
aggravated or accentuated by his experiences in service 
despite required use of a protective rubber pad while he was 
in service to protect the tender scar from his boots.  An X-
ray study of the left leg disclosed an old healed fracture of 
the mid left tibia and fibula.  The examiner found that the 
veteran did not experience any impairment as a result of the 
fracture incurred in childhood.

The veteran stated that after service he worked as a truck 
driver for 33 years.  He reported having a hearing loss and 
tinnitus due to heavy noise exposure during and since 
service.  Examination of the ears disclosed that the left 
tympanic membrane was slightly thickened and had lost the 
light reflex.  No other abnormalities of either ear were 
noted and there was no notable hearing deficit.  The examiner 
included a diagnosis of sensorineural hearing deficit with 
tinnitus, probably contributed to by noise exposure in 
service, although to a degree of less than 10 percent of the 
total hearing loss.  The examiner also noted that following 
service the veteran had been exposed to a noisy truck for 
33 years.

The veteran had also incurred a three-inch superficial 
laceration to the palm of the right hand while in service.  
The injury was treated successfully with excellent results.  
The examiner found no deformities, contractures, or 
impairment of function in the right hand resulting from the 
laceration.  The examiner described the scar as barely 
noticeable and not tender.  

In conjunction with the audiometric examination, the veteran 
complained of decreased hearing in both ears, left greater 
than right, and constant binaural tinnitus.  He attributed 
the hearing loss and tinnitus to noise exposure while he was 
on active duty, when he worked as a truck driver.  He was 
also exposed to high noise levels without protection during 
weapons training.  In addition, he was exposed to hazardous 
noise as a truck driver after service.  The audiometric 
examination revealed puretone decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
55
60
LEFT
15
10
25
55
85

Speech audiometry revealed speech recognition ability of 
96 percent in both ears.  The audiologist found that the 
veteran had a moderate high-frequency sensorineural hearing 
loss at 3000-8000 Hertz in the right ear, and a moderate to 
severe sensorineural hearing loss at 3000-8000 Hertz in the 
left ear.

On the VA otolaryngology examination at that time, the 
veteran reported driving a truck while in service.  He did 
not report any history of ear problems while in service or 
any history of blast-type trauma.  He stated that his hearing 
had gotten gradually worse over the previous 15 years, with 
no history of a sudden loss of hearing or sudden nausea, 
vomiting, headache, or vertigo.  He also stated that for 
approximately the previous five to ten years he had 
experienced bilateral tinnitus intermittently. The tinnitus 
did not interfere with his sleep.  He had driven a truck 
until he retired in 1999.  He had had several ear infections 
in childhood, and had injured his right ear in the late 1970s 
or early 1980s, resulting in perforation of the right ear 
drum.  Examination of the ears revealed no abnormalities.  
Based on the audiometric results the otolaryngologist 
determined that the veteran had a bilateral sensorineural 
hearing loss, with a pattern suggestive of noise-induced 
hearing loss.

The otolaryngologist found that the veteran's history of 
driving a truck for many years, and having more significant 
hearing loss in the left ear as opposed to the right, were 
suggestive of noise-induced hearing loss due to truck 
driving.  He noted that truck drivers frequently had more 
severe hearing loss in the left ear in comparison to the 
right as a result of driving with the window down, and the 
left ear being exposed to greater levels of noise.  The 
examiner also provided an opinion that the veteran's history 
of difficulty hearing over the previous 15 years, with 
gradual worsening, indicated that the hearing loss was due to 
truck driving over several years after separation from 
service, or perhaps a familial hearing loss, and was not 
likely to be related to service.  He also concluded that the 
tinnitus was due to the sensorineural hearing loss.

During a February 2001 RO hearing, the veteran testified that 
while in boot camp in service he got an infection in the left 
leg in the area of the scar from his boots rubbing the scar.  
He was treated by wearing a pad under the boot.  While in 
Vietnam he re-injured the leg when jumping in a foxhole and 
again got an infection in the area of the scar, for which he 
was hospitalized.  Those were the only two times he ever had 
an infection in the area of the scar.  He stated that the 
scar was very tender and painful, and that it had been 
somewhat painful before he went into service.  He denied 
having received any treatment for the left leg since his 
separation from service.

The veteran also testified that he had no difficulty hearing 
when he went into service, and that he worked as a truck 
driver and infantryman during service.  He was also exposed 
to rifle fire, mortars, and artillery explosions.  He stated 
that the trucks he drove in service were not muffled, but 
that the trucks he drove following separation were very 
quiet.  He also stated that he experienced constant ringing 
in his ears.  He testified that his right hand would ache at 
times and become tight, and that it became tired with heavy 
work.

The veteran also provided testimony in October 2001 at a 
hearing before the undersigned at the RO.  He stated that 
while in service he drove five-ton trucks, that he had 
engaged in combat with enemy forces on multiple occasions, 
and that he did not use hearing protection.  He testified 
that in September 1967 an ammunition dump near his location 
was blown up.  Afterward, he had difficulty hearing.  When 
asked how long after he was separated from service that he 
noticed a hearing deficit, he responded that it was several 
years.  He stated that he experienced ringing in his ears 
after being on the firing range in boot camp, and that he had 
constantly had ringing in his ears since then.  He also 
stated that his hearing loss and tinnitus had gotten worse 
over the years.

The veteran also testified that he was treated for an 
infection in the left leg while he was in boot camp, and that 
he was then given a pad to protect the leg.  He stated that 
he was treated for an infection in the leg on three occasions 
in service, and that the third time he was hospitalized.  He 
denied having had any infections in the leg recently, but 
stated that they did occur from time to time.  He also stated 
that the scar on his right hand would become very tender, and 
that when driving a truck his hand would be drawn into a 
claw.  He also stated that he had an aching pain in the right 
hand.  The pain could last from 10 minutes to a couple of 
hours.  He denied receiving any treatment for the hand since 
the original injury.

Duty to Assist

The veteran is legally entitled to certain VA assistance with 
his claim.  The regulation pertaining to VA's duty to inform 
the veteran of the evidence needed to substantiate his claim 
and to assist him in developing the relevant evidence was 
revised following initiation of his claim.  Duty to Assist, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  The changes in the regulation are 
effective November 9, 2000, with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The changes apply not only 
to all claims filed on or after November 9, 2000, but also to 
cases such as this where the claim was filed previously but 
was not yet final as of November 9, 2000.  Holliday v. 
Principi, 14 Vet. App. 282-83 (2001), mot. for recons. 
denied, 14 Vet. App. 327 (2001) (per curiam), motion for 
review en banc denied, 15 Vet. App. 21 (2001) (per curiam) 
(en banc); VAOPGCPREC 11-00.

According to the revised regulation, on receipt of a claim 
for benefits, VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  

VA will also make reasonable efforts to help a veteran obtain 
evidence necessary to substantiate the claim, including 
making efforts to obtain his service medical records, if 
relevant to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant records 
held by any Federal department or agency, State or local 
government, private medical care provider, current or former 
employer, or other non-Federal governmental source.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in July 2000 and March 2001.  The RO 
provided the veteran a statement of the case in August 2001, 
informing him of the regulatory requirements pertaining to 
the claimed benefits, and the rationale for not awarding the 
benefits he sought.  The veteran's representative has been 
provided the claims file for review, and did not indicate 
that the veteran had any additional evidence to submit.  The 
RO notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  Taking all these 
factors into consideration, the Board finds that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claims.

As to development of the evidence, the RO has obtained the 
service medical records and private treatment records 
identified by the veteran, and provided him VA examinations 
in September and October 2000.  The veteran presented hearing 
testimony before an RO Hearing Officer in February 2001, and 
before the undersigned in October 2001.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant information has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating the claim.  Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).

Service Connection for Bilateral Hearing Loss and Tinnitus

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  If a claimant served for 90 days in 
active service, sensorineural hearing loss may be presumed to 
have been incurred in service and service connected if the 
disease develops to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Id. at 157.  

Generally, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001)); 38 C.F.R. § 4.3.  

Analysis

The results of the October 2000 audiometric testing reveal 
that the veteran has a bilateral hearing loss disability as 
defined in 38 C.F.R. § 3.385, as well as tinnitus, and he has 
presented lay evidence of having been exposed to loud noises 
while in service.  As a lay person, the veteran is competent 
to provide evidence of observable events, and his report of 
such exposure is credible.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  In addition, the service medical records 
show that he experienced ringing in the left ear in August 
1968.  His claims are, therefore, supported by current 
medical diagnoses of disability and evidence of having 
incurred a related injury in service.  The evidence does not 
establish a nexus or medical link, however, between the 
currently diagnosed hearing loss or tinnitus and an in-
service injury.  Hickson, 12 Vet. App. at 253.

As an initial matter, the Board finds that chronic tinnitus 
was not documented during service.  38 C.F.R. § 3.303(b).  
The veteran complained of ringing in the ears on only one 
occasion, which occurred in conjunction with probable otitis 
media.  There is no further reference to tinnitus until many 
years following his separation from service.

The service medical records are silent for any complaints or 
clinical findings related to hearing loss, and the veteran's 
hearing acuity was found to be within normal limits on his 
separation from service.  The veteran testified that he had 
experienced hearing loss and tinnitus since his separation 
from service.  Although the veteran is competent to provide 
evidence of an observable event, his statements are not 
probative of having experienced a hearing loss or tinnitus 
since service because he is not competent to provide evidence 
that requires medical expertise.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Thus, his statements are insufficient to 
establish a nexus or link between the in-service acoustic 
trauma and the currently diagnosed hearing loss and tinnitus.  
See Wade v. West, 11 Vet. App. 302 (1998).

When initially claiming entitlement to compensation benefits 
in December 1969, the veteran made no reference to hearing 
loss or tinnitus.  There is no documentation of him having 
hearing loss prior to August 1983, or tinnitus prior to April 
1985.  The VA medical examiner in September 2000 found that 
noise exposure in service had probably contributed to the 
veteran's hearing deficit and tinnitus, although to a degree 
of less than 10 percent of the total hearing loss.  The 
examiner also noted that following service the veteran had 
been exposed to a noisy truck for 33 years.

During the October 2000 otolaryngology examination the 
veteran reported having had hearing loss for the previous 
15 years and tinnitus for five to 10 years, which had 
gradually gotten worse.  He denied any history of a sudden 
loss of hearing.  The otolaryngologist concluded that the 
veteran's hearing loss was due to having driven a truck for 
many years, and not on any noise exposure during service.  He 
based that opinion on the fact that the hearing loss was 
greater in the left ear, which was typical for truck drivers.  
He also found that the veteran's history of gradual worsening 
of the hearing loss over time was consistent with the hearing 
loss being due to noise exposure from driving a truck for 
many years following service, and not acoustic trauma during 
his limited period of service.  See Godfrey v. Brown, 8 Vet. 
App. 113, 116 (1995) (citing P. W. Alberti, "Occupational 
Hearing Loss," in Diseases of the Nose, Throat, Ear, Head and 
Neck 1059 (J.J. Ballenger, ed., 14th ed. 1991); hearing loss 
due to acoustic trauma does not progress following cessation 
of the trauma).   He also found that the tinnitus was due to 
the hearing loss, and of the same etiology.

The Board finds that the medical opinion provided by the VA 
otolaryngologist is more probative than the opinion of the VA 
medical examiner, to the extent the medical examiner found 
that noise exposure in service had contributed up to 
10 percent of the veteran's hearing loss.  A specialist in 
ear diseases is presumably more qualified to render an 
opinion on the etiology of hearing loss than a general 
physician.  In addition, the otolaryngologist provided the 
rationale for his opinion, whereas the medical examiner did 
not.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of the physician to provide a basis for 
his/her opinion goes to the weight of the evidence).  The 
Board finds, therefore, that the most probative medical 
evidence does not establish a nexus between any portion of 
the bilateral hearing loss or tinnitus and an in-service 
disease or injury, and that the preponderance of the evidence 
is against the claims of entitlement to service connection 
for those disorders.

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 19.118, 19.153.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence is material if it provides "a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Elkins v. West, 12 Vet. App. 209, 214 (1999), rev'd on other 
grounds, 229 F.3d 1369 (Fed. Cir. 2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156).  The change in 
the law, however, pertains only to claims filed on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  Because the veteran's claim was initiated prior 
to August 2001, his claim will be adjudicated by applying the 
law previously in effect.

The evidence received subsequent to the January 1970 decision 
in which the RO denied service connection for the residuals 
of the left leg fracture includes the veteran's statements 
and testimony, and the report of the September 2000 medical 
examination.  The veteran testified that following his 
separation from service he continued to experience infections 
in the lower left leg in the area of the scar.  He also 
stated that the scar continued to be painful and tender.  
That evidence is new, in that the evidence of record in 
January 1970 did not include any information regarding a 
recurrence of the wound or any continuing residuals of the 
in-service manifestation.  The evidence is also material, 
because it bears directly and substantially on the issue 
under consideration, that being whether the pre-existing 
tibia and fibula fracture was aggravated during service.  In 
addition, the evidence is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board finds that new and material evidence 
has been submitted, and the claim of entitlement to service 
connection for the residuals of the leg fracture is reopened.  

The RO conducted a de novo adjudication of the claim in 
December 2000, without considering the issue of new and 
material evidence.  The RO also provided the veteran with the 
laws and regulations pertaining to service connection, and 
the veteran submitted arguments and evidence on that issue.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Board further 
finds that the substantive merits of the claim may be 
considered without prejudice to the veteran.  See Bernard v 
Brown, 4 Vet. App. 384 (1993) (after a finding that new and 
material evidence has been submitted, the Board may proceed 
with a decision on the merits only if such action is not 
prejudicial to the veteran).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

On entering service the veteran was found to have incurred a 
fracture of the lower left tibia and fibula, as shown by X-
ray study and physical examination.  Examination also 
revealed a five-centimeter scar over the anterior tibia.  The 
pre-service left lower leg fracture and scar were "noted" on 
the veteran's entrance into service, and the presumption of 
soundness is inapplicable.  38 C.F.R. § 3.304(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).   Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

For compensation purposes, in determining whether a pre-
existing disability was aggravated during service, particular 
consideration will be accorded combat duty and other 
hardships of service.  The development of symptomatic 
manifestations of a pre-existing disability during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994); 38 C.F.R. § 3.306(b)(2).  The evidence does not 
indicate that the irritation of the scar tissue on the left 
lower leg occurred during or proximately following action 
with enemy forces, so that the provisions of 38 C.F.R. 
§ 3.306(b)(2) are not applicable.

With the exception of the wound in the left lower extremity 
caused by irritation of the scar tissue on the left lower 
leg, the service medical records are silent for any 
complaints or clinical findings related to the fracture.  No 
additional abnormalities pertaining to the left lower 
extremity were found on examination when the veteran was 
separated from service.  The post-service medical records 
make no reference to any complaints or clinical findings 
related to the fracture, and the veteran denied having 
received any medical treatment for the residuals of the 
fracture since service.

The VA examiner in September 2000 reported that the pre-
existing leg fracture was currently manifested by a deformity 
of the healed bone and slight tenderness in the scar covering 
the area, which measured an inch by an inch and a half in 
diameter.  The examiner found that the deformity and scar had 
existed prior to service, and had not been aggravated by 
service.

The evidence indicates that although the fracture site was 
asymptomatic when the veteran entered on active duty, he 
developed a wound in the area of the scar due to the boots he 
was required to wear.  The wound was treated to the point 
that it was no more disabling on separation from service than 
it had been on entering service.  The VA examiner found no 
evidence of an increase in the underlying disability, 
including both the leg fracture or the scar, during service.  
Although the veteran stated that the scar continued to be 
tender, he also stated that it was tender before he entered 
service.  The Board finds, therefore, that the pre-existing 
residuals of a left leg fracture were not aggravated during 
service.  The preponderance of the evidence is, therefore, 
against the claim of entitlement to service connection for 
the residuals of a fracture of the left lower leg.

Evaluation of a Scar on the Right Hand

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in December 
2000.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

Within the VA rating system, scars may be evaluated under 
various diagnostic codes.  Diagnostic Code 7803 provides a 
10 percent evaluation if a superficial scar is poorly 
nourished with repeated ulceration.  Diagnostic Code 7804 
provides a 10 percent evaluation for superficial scars that 
are tender and painful on objective demonstration.  
Diagnostic Code 7805 provides that other scars are to be 
evaluated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118.

The private treatment records are silent for any complaints 
or clinical findings regarding the veteran's right hand.  The 
VA examiner in September 2000 determined that the laceration 
to the palmar surface of the right hand resulted in a 
superficial, barely discernible scar that was approximately 
three inches in length.  The scar was not objectively tender 
to touch, and did not result in any functional limitation of 
the hand.  Although the veteran testified that he experienced 
pain in the right hand and that his hand was drawn into a 
claw while driving, the examiner found that the scar did not 
result in any contracture of the hand or deleterious effect 
on the function of the hand.  Thus, the veteran's assertions 
are not supported by the objective medical evidence at least 
to the extent that his reported symptoms are not related to 
the laceration in service.  

For these reasons the Board finds that the criteria for a 
compensable disability rating for a scar have not been met 
since the initiation of the veteran's claim.  Fenderson, 12 
Vet. App. at 119.  The preponderance of the evidence is 
against the appeal to establish entitlement to a compensable 
disability rating for a scar on the right hand.



ORDER

The claim of entitlement to service connection for hearing 
loss is denied.

The claim of entitlement to service connection for tinnitus 
is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for the residuals of a 
fracture of the left lower leg is reopened.

The claim of entitlement to service connection for the 
residuals of a fracture of the left lower leg is denied.

The appeal to establish entitlement to a compensable 
disability rating for a scar on the right hand is denied.



		
	Charles E. Hogeboom
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

